DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/13/2020, 07/07/2020, 08/10/2020, 12/29/2020 and 04/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
3.	Claims 1-20 are allowed
Reason for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach 
Regarding claim 1, A wearable assembly,.., a shield disposed around the magnetometer, wherein the shield comprises a first portion, wherein the first portion is configured to provide a shielding factor of at least 10 for a magnetic field having a magnetic field amplitude of 10 pT and to provide a shielding factor of no more than 2 for a magnetic field having a magnetic field amplitude of 1 nT, as required by claims 1 and 9.
Regarding claim 16, A magnetic field measurement system for measurement of weak magnetic field signals,.., a shield disposed around the magnetometer, wherein the shield comprises a first portion configured for positioning between the at least one magnetometer and a source of the weak magnetic field signals, wherein the first portion is made of an 
Claims 2-7, 10-15 and 17-20 are in condition for allowance, based on their dependencies.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although the IDS filed 04/13/2020, 07/07/2020, 08/10/2020, 12/29/2020, 04/26/2020 and the searches attached disclose Ueno (U.S. Publication 20160291099) discloses a biological magnetic field measurement apparatus formed primarily of an electromagnetic shield apparatus, a table, a magnetism sensor as a magnetism detection sensor, and a laser pointer, the electromagnetic shield apparatus includes a main body section having a squarely tubular shape, and the longitudinal direction of the main body section is defined as a Y direction. The direction of the gravitational acceleration is defined as a −Z direction, and the direction perpendicular to the Y and Z directions is defined as an X direction. The electromagnetic shield apparatus avoids a situation in which external magnetic fields, such as terrestrial magnetism, flows into the space where the magnetism sensor is disposed, the electromagnetic shield apparatus suppresses an effect of external magnetic fields on the magnetism sensor and so controls the location at which the magnetism sensor is present as to be under a significantly lower intensity magnetic field than the external magnetic fields. The main body section extends in the Y direction, and the main body section itself functions as a passive magnetic shield. The interior of the main body section forms a cavity, and a cross-sectional plane extending in the X and Z directions (XZ cross-sectional flat plane perpendicular to Y direction) has a roughly rectangular shape. 


    PNG
    media_image1.png
    232
    395
    media_image1.png
    Greyscale




Yu (U.S. Publication 20160174862) discloses an apparatus of measuring a magnetic field using a SQUID and a pick-up coil, a SQUID sensor module include a pick-up coil, an input coil and a SQUID sensor,  connected to a circuit unit, and a super conducting shielding material in a shape of an helmet, to confirm the shielding effect at a helmet-type superconducting shielding structure, a magnetic field was applied to a helmet using a coil having a Helmholtz structure and a shielding factor was measured and compared according to a brim structure and a position of the SQUID sensor inside the helmet.


    PNG
    media_image2.png
    529
    457
    media_image2.png
    Greyscale

However, both Ueno and Yu do not disclose the above allowable subject matters. 




Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858